Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper clear support or antecedent basis for the following claimed subject matter: 
	Re claims 14 and 22: at least one semiconductor configured to detect incident light and generate particles that carry an electric charge; the second layer is configured to transfer the electric charge to the graphene channel. 
In particular, there is no antecedent basis in the specification for this claim(s) 14 and 22 language.
	Therefore, including in view of the related 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre AIA ), second paragraph rejection of claims 14 and 22, the specification disclosure and the claim(s)14 and 22 language are inconsistent, conflicting, or confusing. See MPEP §§ 608.01(o), 2163.03, 2173.03, 2173.05(b), 2175.05(e), and 2181.
It is emphasized that, at least for the objection to the specification as failing to provide proper clear support or antecedent basis for the claimed subject matter, as set forth in 37 CFR 1.58, 1.71, 1.75(d)(1), and 1.77, the drawings are not “the specification” or “the descriptive portion of the specification.” 
Any mere replication of the claim language into the written description without the meaning of the terms in the claims being ascertainable by reference to the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
According to the Federal Circuit, a patent claim passes the §112, ¶2 threshold so long as the claim is “amenable to construction,” and the claim, as construed, is not “insolubly ambiguous.” 715 F. 3d 891, 898–899 (2013). We conclude that the Federal Circuit’s formulation, which tolerates some ambiguous claims but not others, does not satisfy the statute’s definiteness requirement. In place of the “insolubly ambiguous” standard, we hold that a patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention. 110 USPQ2d 1688 Nautilus, Inc. v. Biosig Instruments, Inc. U.S. Supreme Court
For the same reasons set forth in the related specification objection, the following claim language and the specification are inconsistent, conflicting, or confusing, therefore, the claim(s) fail(s) to inform, with reasonable certainty, those skilled in the art about the scope of the invention:

The scope of the following claim language is unclear: 
	Re claims 14 and 22: the thickness being determined as a ratio of a wavelength of the incident light and a refractive index of the second layer. 
	In particular, it is unclear if the claim(s) 14 and 22 language, "being determined as a ratio of a wavelength of the incident light and a refractive index of the second layer" is (a) process limitation(s), and if or how any claimed process structurally limits the scope of the claimed product. More specifically, it is unclear if any structure, including any particular thickness including a thickness that can be expressed as the claimed ratio, is implied by any claimed process. See MPEP § 2113.
	Also, the particular claimed ratio of a wavelength of the incident light and a refractive index of the second layer is not recited and is otherwise indeterminable.
	The scope of the following functional claim language is unclear: 
 	Re claims 14 and 22: at least one semiconductor configured to detect incident light and generate particles that carry an electric charge; a thickness that provides an anti-reflective coating; an anti-reflective coating; the thickness being determined as a ratio of a wavelength of the incident light and a refractive index of the second layer; a wavelength of the incident light; the second layer is configured to transfer the electric charge to the graphene channel. 
	In particular, it is unclear if the functional language, “to detect incident light and generate particles that carry an electric charge,” “that provides an anti-reflective coating,” “anti-reflective,” and, “to transfer the electric charge to the graphene channel,” 
Also, the scope of the claim language, “configured,” encompasses a process wherein the “at least one semiconductor” and “the second layer” is arranged or prepared so that it/they can be used, or so that it/they is/are set up for operation especially in a particular way. See “configure,” Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/configure. Accessed 3/15/2021. However, how the “at least one semiconductor” and “the second layer” is arranged or prepared so that it/they can be used, or so that it/they is/are set up for operation especially in a particular way, including for any claimed intended use is unclear, and any particular “at least one semiconductor” and “the second layer” structure implied by the language “configured to ...” is indeterminable. See MPEP § 2113.
[T]he written description states that the “pharmaceutically acceptable polymer is … ,” which does not as unambiguously signify that the description provided is definitional. (Abbott Laboratories v. Andrx Pharmaceuticals Inc., 81 USPQ2d 1289 (Fed. Cir. 2007))
Owing to the fact that the Neill patent discloses a hack saw blade having its tooth portion of hard steel and its back portion of less hard but tough steel, it is evident that the specific materials of which the tooth and back portions of appellant's blade are made are characteristics [emphasis added] essential to novelty. It has been repeatedly held that such a characteristic cannot properly be defined in terms of function and that a claim which so defines it does not meet the requirements of R.S. 4888 (U.S.C., title 35, sec 33). See General Electric Co. v. Wabash Appliance Corp. et al., 304 U.S. 364 [ 37 USPQ 466 ]; Koebel v. Coe, 70 App. D.C. 261, 105 F.2d 784 [ 41 USPQ 759 ]; In re Ewald, 28 C.C.P.A. (Patents) 906, 117 F.2d 755, 48 USPQ 557. United Carbon Co. et al. v. Binney & Smith Co., 317 U.S. 228 [ 55 USPQ 381 ]; In re Cohen, 30 C.C.P.A. (Patents) 876, 133 F.2d 924, 56 USPQ 567 ; and In re Fullam et al., 34 C.C.P.A. (Patents) 1018, 161 F.2d 247, 73 USPQ 399. The statement that a steel hardens at or below a specified temperature, or to particular degree of hardness, does not define or identify the steel, but merely recites one of its properties [emphasis added] or functions, and is open to the criticism made in the case of In re Fullam et al., supra, that it defines the invention “not in terms of what it is, but of what it does.” It is evident that a statement that a steel hardens at a temperature not greater than 2400°F. or that it hardens to a specified degree, does not define any particular steel, but covers all steels having certain desired characteristics. As stated by the examiner, the steels satisfying either of those requirements would be innumerable. Appellant's application does not indicate that all such steels would be suitable for his purposes. The appealed claims, therefore, merely point out one or two characteristics of the materials which he has found to be desirable and do not define the steels used with the degree of particularity required by R.S. 4888 (U.S.C., title 35, sec. 33). We are of opinion that the rejection of those claims as vague and indefinite was, therefore, proper. In re SHORTELL, 81 USPQ 359 (C.C.P.A. 1949).
Also, as evidenced by the specification disclosure at page 3, lines 24-27, page 4, lines 15-33, page 5, lines 2-5 and 15-20, page 5, line 32 to page 6, line 6, page 12, lines 17-21, page 6, line 33 to page 7, line 2, page 9, lines 14-33, page 10, lines 1-15, page 12, lines 4-5, and page 14, lines 15-18 and 32-36, and claims 16-20, it appears that the specific material(s) or condition(s) of the claimed structure including “at least one semiconductor,” “incident light,” “a thickness,” “an anti-reflective coating,” “a wavelength of the incident light,” “a refractive index of the second layer,” and “an encapsulating layer” may be characteristic(s) essential to novelty of the claimed invention. However, such characteristic(s) cannot be properly defined in terms of the claimed properties or functions including any intended use, therefore, the claim(s) fail(s) to inform, with reasonable certainty, those skilled in the art about the scope of the invention. 
Moreover, in the specification, including as cited above, applicant merely discloses non-limiting examples of the claimed functional language, including non-limiting examples of “at least one semiconductor,” “incident light,” “a thickness,” “an anti-reflective coating,” “a wavelength of the incident light,” “a refractive index of the second layer,” and “an encapsulating layer,” but applicant has not provided a clear definition of the language in the specification, and the plain meaning of the language does not otherwise appear to be limited to the specific examples. Therefore, it is 
For the above reasons, the claimed functional language “that provides an anti-reflective coating” and “anti-reflective” is ambiguous and the boundaries of the scope of the claim(s) are unclear and imprecise because there is no clear cut indication of the scope of the subject matter covered by the claim(s), the claim language does not set forth well-defined boundaries of the invention and only states a problem solved or a result or property obtained, and one of ordinary skill in the art would not know from the functional claim language the scope of the structure or steps encompassed by the claim(s). See MPEP § 2173.05(g).
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following paragraph is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim(s) 14-22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
	Claim(s) 14-22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention.
The undescribed subject matter is the following: 
Re claims 14 and 22: at least one semiconductor configured to detect incident light and generate particles that carry an electric charge; a thickness that provides an anti-reflective coating; an anti-reflective coating; anti-reflective; the thickness being determined as a ratio of a wavelength of the incident light and a refractive index of the second layer; a wavelength of the incident light; the second layer is configured to transfer the electric charge to the graphene channel. 
In particular, in view of the related 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim(s) 14 and 22, all means or methods of accomplishing the claimed function(s) are encompassed by the claim(s). Therefore, this/these unlimited functional claim limitation(s) extending to all means or methods of accomplishing the claimed function(s) are not adequately supported by the written description and are not commensurate in scope with any enabling disclosure, and one skilled in the art would not know how to make or use the claimed invention, including without undue experimentation. See MPEP § 2173.03(g).

Also, in view of any relevant objection or non-prior art rejection, the prior art is applied consistent with at least any way applicant discloses the claimed scope of the claim language.
In addition, a reference applied to a claim is not applied for an explicit disclosure of the highlighted claim language, and the highlighted claim language is further addressed elsewhere in the Office action.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 14-17, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Konstantatos (Hybrid graphene-quantum dot phototransistors with ultrahigh gain).
	At pages 363-367, Konstantatos discloses the following:

Strong and tunable light absorption in the quantum-dot layer creates electric charges that are transferred to the graphene (Konstantatos 362). 
	Re claim 15: The apparatus re claim 14 wherein the graphene field effect transistor comprises more layers “a layer-by-layer”/“a layer”/“a conductive solid-state film” of quantum dots than the first layer and the second layer. 
	Re claim 16: The apparatus re claim 14 wherein a total thickness of the first layer and the second layer of the multiple quantum dots is between 10-500 nm “~80-nm.” 
	Re claim 17: The apparatus re claim 14 wherein the at least one semiconductor comprises lead sulphide “PbS,” cadmium sulphide, or cadmium selenide. 
	Re claim 22: A photodetector “photodetector(s)” comprising at least one apparatus, the at least one apparatus comprising: a graphene field effect transistor comprising: a graphene channel; and quantum dots provided in layers that overlay the graphene channel, wherein the quantum dots comprise a first layer comprising multiple quantum dots connected to a first ligand and a second layer comprising multiple quantum dots connected to a second ligand, and wherein at least one of the first ligand and the second ligand connect at least one quantum dot to the graphene channel, and wherein the multiple quantum dots in the first layer and the second layer comprise at least one semiconductor configured to detect incident light and generate particles that carry an electric charge; and wherein
	The following is further clarified: 
	Re claim 14: quantum dots provided as layers “a layer-by-layer”/“a layer”/“a conductive solid-state film”; a second layer “a layer-by-layer”/“a layer”/“a conductive solid-state film.”	
	Re claim 15: more layers “a layer-by-layer”/“a layer”/“a conductive solid-state film” of quantum dots than the first layer and the second layer. 
First, as to the Reissue patent, “[t]his court has repeatedly emphasized that an indefinite article ‘a’ or ‘an’ in patent parlance carries the meaning of ‘one or more’ in open-ended claims containing the transitional phrase ‘comprising.’” KJC Corp. v. Kinetic Concepts, Inc., 223 F.3d 1351, 1356 (Fed. Cir. 2000). That “a” or “an” can mean “one or more” is best described as a rule, rather than merely as a presumption or even a convention. The exceptions to this rule are extremely limited: a patentee must “evince[ ] a clear intent” to limit “a” or “an” to “one.” Id. [emphasis added]. The subsequent use of definite articles “the” or “said” in a claim to refer back to the same claim term does not change the general plural rule, but simply reinvokes that non-singular meaning. An exception to the general rule that “a” or “an” means more than one only arises where the language of the claims themselves, the specification, or the prosecution history necessitate a departure from the rule. See, e.g., Abtox Inc. v. Exitron Corp., 122 F.3d 1019 [43 USPQ2d 1545] (Fed. Cir. 1997); Insituform Techs., Inc. v. Cat Contracting, Inc., 99 F.3d 1098 [40 USPQ2d 1602] (Fed. Cir. 1996). Baldwin Graphic Sys., Inc. v. Siebert, Inc., 512 F.3d 1338, 85 U.S.P.Q.2d 1503 (Fed. Cir. 2008).
[I]t is well settled that the term “a” or “an” ordinarily means “one or more.” (Tate Access Floors, Inc., and Tate Access Floors Leasing, Inc., v. Interface Architectural Resources, Inc., 279 F.3d 1357; 2002 U.S. App. LEXIS 1924; 61 U.S.P.Q.2D (BNA) 1647) ((citing Tate Access Floors, Inc. v. Maxcess Techs., Inc, 222 F.3d 958, 966 n.4, 55 U.S.P.Q.2D (BNA) 1513, 1518 [**32] (citing Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 973, 977, 52 U.S.P.Q.2D (BNA) 1109, 1112 (Fed. Cir. 1999): As we have previously explained, it is generally accepted in patent parlance that “a” or “an” can mean “one or more.” )). This court has repeatedly emphasized that an indefinite article “a” or “an” in patent parlance carries the meaning of “one or more” in open-ended claims containing the transitional phrase “comprising.” Unless the claim is specific as to the number of elements, the article “a” receives a singular interpretation only in rare circumstances when the patentee evinces a clear intent to so limit the article. (Scanner Technologies v./COS Vision Systems, 365 F.3d 1299, 1304 (Fed. Cir. 2004))
Morningware also points to the prosecution history, in which Morningware purported to distinguish an anticipatory reference [emphasis added] on the ground that it did “not disclose or suggest . . . a plurality of air outlets arranged in such a lower surface to direct a cooling air flow from a fan chamber . . .” (R. 140 at 19.) Once Baldwin, 512 F.3d at 1342.
In particular, the scope of the applied disclosure of Konstantatos including “a layer-by-layer,” “a layer,” and “a conductive solid-state film” encompasses more than one layer because the plain meaning of “a” is “one or more.” See also Convolve, Inc. v. Compaq Comput. Corp., 117 USPQ2d 1882 (Fed. Cir. 2016) and Imaginal Systematic, LLC v. Leggett & Platt, Inc., 116 USPQ2d 1998 (Fed. Cir. 2015).
	The following is further clarified: 

	Re claim 14: inherent particles “exciton”/“electron(s)”/“hole(s).”
	In particular, in the remarks filed on October 23, 2020, page 8, last paragraph, applicant discloses that the claimed “particles” comprise “excitons,” “electrons,” and “holes.”	
	The following is further clarified: 
	Re claim 14: the multiple quantum dots in the first layer and the second layer comprise at least one inherent semiconductor “PbS.”
In particular, the applied product of Konstantatos inherently possesses any claimed structural characteristics because the claimed product and the product of Konstantatos are at least substantially identical or are produced by at least substantially identical processes. Indeed, in the specification, including at page 4, lines 15-20, applicant appears to disclose that this/these limitation(s) is a/are an inherent property/properties of a product substantially identical to the applied product of Konstantatos. Accordingly, a prima facie case of anticipation has been established, and if traversed, applicant is required to prove that the product of Konstantatos does not necessarily or inherently possess the characteristics of the claimed product. See MPEP §§ 2112(V), 2112.01(I), 2113(II), and 2114(II).
The following is further clarified: 
Re claim 14: an inherent refractive index of the second layer.
In particular, this limitation is an inherent property of the second layer of Konstantatos.
The following is further clarified: 
Re claim 14: an inherent ratio of the wavelength of the incident light and the refractive index of the second layer.
In particular, the wavelength and refractive index of Konstantatos inherently can be expressed as a ratio including a relationship in size between the wavelength and refractive index. See “ratio,” Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/ratio. Accessed 3/15/2021.
However, Konstantatos does not appear to explicitly disclose the following process limitation(s):
Re claims 14 and 22: the thickness being determined as a ratio of the wavelength of the incident light and the refractive index of the second layer.
Nonetheless, consistent with the specification disclosure at page 11, lines 6-21, the product including the thickness of Konstantatos that provides an anti-reflective coating that can inherently can be expressed as a relationship between the size of the wavelength and the refractive index possesses any structural characteristics implied by this/these claimed process limitation(s) because the claimed structure and the structure of Konstantatos is/are at least substantially identical, or is/are produced by at least substantially identical processes. 
 if traversed, applicant is required to prove that the product of Konstantatos does not necessarily or inherently possess the characteristics of the claimed product. See MPEP §§ 2112, 2113, and 2114. See also In re Fitzgerald, Sanders, and Bagheri, 205 USPQ 594 (CCPA 1980).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the 
Alternatively, claims 14-17, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Konstantatos (Hybrid graphene-quantum dot phototransistors with ultrahigh gain).
In addition to the previously applied disclosure of Konstantatos the following also would have been obvious:
	Re claims 14 and 22: quantum dots provided as layers; a second layer comprising multiple quantum dots connected to a second ligand.
	Re claim 15: more layers of quantum dots than the first layer and the second layer. 
The parallel, redundant ignition system is an obvious expedient to ensure detonation. … “The use of a ‘plurality’ of detonating devices is merely a duplication of existing elements; the concept of having back-up elements in case of failure is a well-known expedient in the art.” (Weather Engineering Corporation of America et al. v. United States, 204 USPQ 41 (Cl. Ct. 1979)) 
In particular, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to duplicate or repeat the layers to provide a plurality of layers including a second layer, to accomplish an expected additive or redundant function or result because applicant has not disclosed that, in view of the applied prior art, provision of a plurality of layers is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. Furthermore, it is well established that mere repetition or duplication to accomplish an expected additive or redundant function or result is prima facie obvious absent a disclosure that the repetition or duplication is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. In re Ockert, 114 USPQ 330 (CCPA 1957); In re Schuelke, 96 USPQ 421 (CCPA 1953); In re Hertrich, 73 USPQ 442 (CCPA 1947); Long Mfg. N.C., Inc. v. Condec Corp., 223 USPQ 1213 (DC ENC 1984); St. Regis Paper Company v. Bemis Company, Inc., 193 USPQ 8 (CA 7 1977); In re Harza 124 USPQ 378 (CCPA 1960); and Hofschneider Corp. v. Lane et al., doing business as Lane and Co., 71 USPQ 126 (DC WNY 1946).
In addition to the previously applied disclosure of Konstantatos the following also would have been obvious:
	Re claims 14 and 22: a/the thickness.
In particular, as cited, Konstantatos explicitly or implicitly discloses, that the thickness is a/are result effective variable(s) including as follows:
[A] thin film of colloidal quantum dots (Konstantatos 363). Channel fabrication was followed by deposition of thin films of PbS colloidal quantum dots from solution by spin casting. We used a layer-by-layer (LBL) approach to build a ~80-nm-thick film of PbS quantum dots. … The parallel plate capacitor model is valid for a quantum dot thickness that is much smaller than the size of the graphene flake (Konstantatos 363).
Therefore, it would have been obvious to experiment with variations of this/these particular claimed thickness result effective variable(s), including any particular claimed variation(s).
Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See MPEP § 2144.05.
In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See MPEP § 2144.05(II)(A).
Ecolab, Inc. v. FMCCorp., 569 F.3d 1335 (Fed Cir. 2009). 
Where the principal difference between a claimed process and that taught by a reference is a temperature difference, it is incumbent upon the appellants to establish the criticality of that difference. Ex parte KHUSID, BEZGODOVA, AND RUBEN, 174 USPQ 59 (Bd. Pat. App. & Int. 1971)
[A]ppellant does not contend that the combination of a magnetic fastener and an instrument having a magnetic head such as a tack and a magnetic hammer is new but that his particular combination is patentable because his magnetic tool is of substantially the same dimensions as the disk. … It is well established that the mere change of the relative size of the co-acting members of a known combination will not endow an otherwise unpatentable combination with patentability. Electric Cable Joint Co. v. Brooklyn Edison Co., Inc., 292 U.S. 69, 78 L.Ed. 1131, 54 S.Ct. 586, 21 USPQ 1 ; In re Irmscher, 36 CCPA 767, 171 F.2d 303, 80 USPQ 136 ; In re Bennett, 17 CCPA 1113, 40 F.2d 755, 5 USPQ 173. (In re Troiel, 124 USPQ 502 (C.C.P.A. 1960))
We do not feel that this limitation is patentably significant since it at most relates to the size of the article under consideration which is not ordinarily a matter of invention. In re Yount, 36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955))
Since the result sought and the ingredients used were known, we agree with the board it was within the expected skills of one having ordinary skill in this art to arrive at the optimum proportion of those ingredients. … In view of the prior art teachings we agree with the conclusion that the proportions of ingredients would have been obvious to a person having ordinary skill in the art at the time the invention as claimed in claims 41 and 42 was made. In re REESE, 129 USPQ 402 (C.C.P.A. 1961)
As noted above, Matzen discloses that the flexible portion of his container is drawn into the rigid top portion, filling the space thereof. Appellants have presented no argument which convinces us that the particular configuration of their container is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing mating surfaces in the collapsed container of Matzen. See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459. In re Dailey and Eilers, 149 USPQ 47 (C.C.P.A. 1966)
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
In any case, as set forth in MPEP § 2144.05 quoted above, the presence of a known result-effective variable is not a necessary rationale for a person of ordinary skill in the art to experiment to reach another workable product or process, and it otherwise would have been an obvious matter of design choice ascertainable by routine  in view of the applied prior art, the limitation(s) is/are for a particular unobvious purpose, produce(s) an unexpected result or is/are otherwise critical. See MPEP §§ 716.02 - 716.02(g), 2144.04, and 2144.05. See also In re Kirke, 17 C.C.P.A. (Patents) 1121, 40 F.2d 765, 5 USPQ 539; In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).
	Also, in addition to the previously applied disclosure of Konstantatos, consistent with the specification disclosure at page 6, lines 1-2, the following limitation is an inherent result of the any claimed obvious thickness:
	Re claims 14 and 22: the thickness provides an anti-reflective coating.
Also, in addition to the previously applied disclosure of Konstantatos, any claimed obvious thickness of Konstantatos that provides an anti-reflective coating that inherently can be expressed as a relationship between the size of the wavelength and the refractive index possesses any structural characteristics implied by the following claimed process limitation(s) because the claimed structure and the structure of Konstantatos is/are at least substantially identical, or is/are produced by at least substantially identical processes:

 	Alternatively, claims 14-17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konstantatos as previously applied to claims 14-17, and 22, and further in combination with Kubo (20020014643).
In addition to the previously applied disclosure of Konstantatos, Kubo discloses the following:
 	Re claims 14 and 22: a thickness “thickness” that provides an anti-reflective “reduce the reflection” coating; the thickness being determined as a ratio “λ/4n” of a wavelength “λ” of the incident light “light at the surface” and a refractive index “n” of the second layer. 
	Moreover, it would have been obvious to substitute or combine the applied disclosures of Konstantatos and Kubo as follows:
	 Re claims 14 and 22: the thickness of Konstantatos that provides the anti-reflective coating of Konstantatos; the thickness being determined of Konstantatos as a ratio of the wavelength of the incident light of Konstantatos and the refractive index of the second layer of Konstantatos. 
	In particular, it would have been obvious to substitute or combine the applied disclosures of Konstantatos and Kubo because, as disclosed by Kubo as cited including in paragraph 86, it would facilitate provision of the anti-reflective coating of Konstantatos, and it would further improve the photosensitivity of the apparatus including the photodetector of Konstantatos.
Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. 325 U.S. at 335, 65 USPQ at 301.
In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)
Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) 
See also MPEP §§ 2144.06 and 2144.07.
In addition, it would have been obvious to substitute or combine the applied disclosures of Konstantatos and Kubo including because it would facilitate provision of the apparatus including the photodetector and layers of Konstantatos, and as evidenced by the above citations, substitution or combination of a known element based on its suitability for its intended use has been held to be prima facie obvious. 
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. (In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)) See MPEP § 2144.06(II).
It is our opinion that the substitution of Wille's type seal for the cement of Hallauer in Figure 1 would be obvious to persons of ordinary skill in the art from the disclosures of these references, merely involving an obvious selection between known alternatives in the art and the application of routine technical skills. (In re May (CCPA) 136 USPQ 208)
This, [evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography] in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor. (Smith v. Hayashi, 209 USPQ 754, 759 (Bd. of Pat. Inter. 1980)) 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)) 
See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992); In re Cornish (CCPA) 125 USPQ 413; In re Soucy (CCPA) 153 USPQ 816; Sabel et al. v. The Wickes Corporation et al. (DC SC) 175 USPQ 3; Ex parte Seiko Koko Kabushiki Kaisha Co. (BdPatApp&Int) 225 USPQ 1260, and Ex parte Rachlin (BdPatApp&Int) 151 USPQ 56.  
Also, it would have been obvious to substitute or combine the applied disclosures of Konstantatos and Kubo including because they are alternatives or equivalents known in the art, and consistent with the above citations, it would have been an obvious selection between the known alternatives in the art and the application of routine technical skills.
Such a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. … [T]he court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. … The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘obvious to try.’… [T]he fact that a combination was obvious to try might show that it was obvious under §103. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007) and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009).
It would have been further obvious to substitute or combine the applied disclosures of Konstantatos and Kubo including because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. See MPEP § 2143.	
	Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konstantatos, or the combination of Konstantatos and Kubo, as applied to claim 14, and further in combination with Ivanov (20100019334).
As previously cited, the previously applied prior art discloses the following:

	Re claim 19: The apparatus re claim 18 wherein the encapsulating layer comprises an organic material. 
	Re claim 20: The apparatus re claim 18 wherein the encapsulating layer comprises an adhesive. 
	Re claim 21: The apparatus re claim 20 further comprising a transparent layer attached to the adhesive. 
	However, the previously applied prior art does not appear to explicitly disclose the following: 
	Re claim 18: an encapsulating layer that overlays the graphene field effect transistor. 
	Re claim 19: the encapsulating layer comprises an organic material. 
	Re claim 20: the encapsulating layer comprises an adhesive. 
	Re claim 21: a transparent layer attached to the adhesive. 
	Nonetheless, in paragraphs 22, 28, 60-63, 88-91, 96-98, 105-106, and 159, Ivanov discloses the following:
	Re claim 18: an encapsulating “encapsulating” layer 5, 6 that overlays the transistor "phototransistor."
	Re claim 19: the encapsulating layer comprises an inherently organic material “epoxy.” 
	Re claim 20: the encapsulating layer comprises an adhesive “adhesion”/5 
	Re claim 21: a transparent “transparent” layer 6 attached to the adhesive.
The following is further clarified: 

In particular, in the specification, page 6, lines 33-35, applicant discloses that epoxy is the claimed organic material.
Moreover, it would have been obvious to substitute or combine the applied disclosures of the previously applied prior art and Ivanov as follows:
	Re claim 18: an encapsulating layer that overlays the graphene field effect transistor of the previously applied prior art. 
	Re claim 19: the encapsulating layer comprises an organic material. 
	Re claim 20: the encapsulating layer comprises an adhesive. 
	Re claim 21: a transparent layer attached to the adhesive. 
In particular, it would have been obvious to substitute or combine the applied disclosures of the previously applied prior art and Ivanov because, as disclosed by Ivanov as cited, it would enable the transistor of the previously applied prior art to be encapsulated against moisture diffusion.
In addition, it would have been obvious to substitute or combine the applied disclosures of the previously applied prior art and Ivanov because it would facilitate provision of the transistor of the previously applied prior art. 
Also, it would have been obvious to substitute or combine the applied disclosures of the previously applied prior art and Ivanov because they are alternatives or equivalents known in the art.
It would have been further obvious to substitute or combine the applied disclosures of the previously applied prior art and Ivanov because all the claimed elements were known in the prior art and one skilled in the art could have combined the .

Response to Arguments
Applicant’s remarks filed on February 02, 2021 have been fully considered, addressed or rendered moot above, addressed previously of record, or addressed below.
The following heading(s)/subheading(s) parallel the heading(s)/subheading(s) in applicant’s remarks.

Rejections under 35 U.S.C. § 103 (a) 
Rejections over Konstantatos and Kubo 
Applicant states:
By contrast, Kubo discloses in paragraph 0064 that "on the photosensitive layer 17a (comprised of SiGe), an antireflection film 21 is laminated." Also, see paragraph 0079. Kubo discloses that the antireflection film 21 provided on the photosensitive layer 17a is a SiN film or an amorphous carbon film. See paragraphs 0081 and 0085. Thus, Kubo is different from claim 14. 
These statements are respectfully deemed unpersuasive because Kubo is not relied on in the rejection for these alleged disclosures. In any case, whether or not “Kubo is different from claim 14” is not dispositive to the propriety of the application of Kubo in the rejection.
Applicant states:
Thus, Kubo, similar to Konstantatos, is missing the "wherein the second layer comprises a thickness that provides an anti-reflective coating, the thickness being determined as a ratio of a wavelength of the incident light and a refractive index of the second layer" limitations of claim 14. 
In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show non-obviousness by attacking the references individually where, as here, the rejection is based on combinations of references. In re Keller, 208 USPQ 871 (CCPA 1981); In re Young, 159 USPQ 725 (CCPA 1968).
Applicant states:
This is because the proposed combination of Konstantatos and Kubo is an improper combination. Specifically, Konstantatos and Kubo disclose different and conflicting optoelectronics. 
	This statement is respectfully traversed because the applied disclosures of Konstantatos and Kubo are not applied to the rejection for any alleged disclosure of conflicting optoelectronics that render the applied combination of Konstantatos and Kubo improper.
	Applicant asks:
Why would one of ordinary skill in the art look to modify Konstantatos' photon absorbing material (i.e., quantum dots) with Kubo's photosensitive layer (i.e., SiGe)? 
This question is respectfully deemed irrelevant because it is not maintained in the rejection that one of ordinary skill in the art would look to modify any alleged Konstantatos' photon absorbing material (i.e., quantum dots) with any alleged Kubo's photosensitive layer (i.e., SiGe).
Applicant states:

These statements are respectfully deemed unpersuasive because the combination of Konstantatos and Kubo is not applied to the rejection for these alleged disclosures.
Applicant states:
Thus, one of ordinary skill in the art would not look to modify Konstantatos' apparatus (i.e., monolayer or bilayer graphene covered with a thin film of colloidal quantum dots) with the teachings of Kubo (i.e., a photosensitive layer comprised of SiGe and an antireflection film comprised of a SiN film or an amorphous carbon film). 
This statement is respectfully deemed unpersuasive because it is not maintained in the rejection that one of ordinary skill in the art would look to modify any alleged Konstantatos' apparatus (i.e., monolayer or bilayer graphene covered with a thin film of colloidal quantum dots) with any alleged teachings of Kubo (i.e., a photosensitive layer comprised of SiGe and an antireflection film comprised of a SiN film or an amorphous carbon film).
Applicant concludes:
Consequently, applicant respectfully submits that the Examiner is relying on the use of impermissible hindsight in an attempt to reconstruct applicant's teachings by combining Konstantatos with Kubo. 
This conclusion is respectfully traversed because it is a non sequitur because it does not logically follow from any preceding premise. In any case, it has been recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning, yet, so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was conceived, and so In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971). To this end, it is respectfully submitted that these criteria are satisfied in the rejection of the instant claims.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions 
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number is (571)272-1930. The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			

						
/David E Graybill/
Primary Examiner, Art Unit 2894
March 15, 2021